The defendant husband appeals, as limited by his notice of appeal and his brief, from so much of a judgment of the Supreme Court, Nassau County, entered June 29,1972, granting plaintiff a divorce, as awarded plaintiff alimony and counsel fees and provided with respect to payment for maintenance and sale of the marital home. Judgment modified, on the facts and in the exercise of discretion, by reducing the amount of alimony to be paid after sale of the marital home to $100 a week. As so modified, judgment affirmed insofar as appealed from, without costs. The record on appeal reveals that plaintiff’s own estimate of her financial needs, after the marital home is sold, will approximate $11,650 a year, that she is presently earning approximately $5,425 a year as a librarian, and should receive from the sale of the marital home between $35,000 and $38,000. Furthermore, defendant is heavily in *560debt and must maintain separate living quarters. In view ’ of these facts, we believe the award of alimony to be paid after the sale of the marital home is excessive to the extent indicated above.' Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.